DETAILED ACTION
Claims 1, 3-6 and 9-12 are amended. Claims 1-12 are pending.
Claim Objections
Claims 1, 3, 6 and 10 are objected to because of the following informalities:
As per claim 1, the limitation “wherein when a first display interface of the at least two display interfaces connects to a display, the other display interfaces of the at least two display interfaces does not connect to any display” should be “wherein when a first display interface of the at least two display interfaces connects to a display, other display interfaces of the at least two display interfaces does not connect to any display”, “a processor, coupled to the detecting circuit, arranged to determine the first display interface and determine information about the display that is connected to the first display interface based on the electrical signal detected by the detecting circuit, such that that a model of the display is detected” should be “a processor, coupled to the detecting circuit, arranged to [ determine information about the display that is connected to the first display interface based on the electrical signal detected by the detecting circuit, such that that a model of the display is detected”.
As per claim 3, the limitation “the mainboard further comprises a Level Shift IC (Level Shift integrated Circuit) that is coupled to the processor, and the information about the display comprises a level-shift parameter; and
wherein the processor uses the level-shift parameter of the display to initialize the level shift IC” should be “the mainboard further comprises a Level Shift IC (Level Shift Integrated Circuit) that is coupled to the processor, and the information about the display comprises a level-shift parameter; and
wherein the processor uses the level-shift parameter of the display to initialize the Level Shift IC”.
As per claim 6, the limitation “wherein the detecting circuit comprises a modulus converter that is connected to another end of the detecting resistor” should be “wherein the detecting circuit comprises a modulus converter that is connected to the another end of the detecting resistors”.
As per claim 10, the limitation “wherein when a first display interface of the at least two display interfaces connects to a display, the other display interfaces of the at least two display interfaces does not connect to any display;
by the processor, determining the first display interface and determining information about the display based on the electrical signal, such that a model of the display is detected” should be 
“wherein when a first display interface of the at least two display interfaces connects to a display, other display interfaces of the at least two display interfaces does not connect to any display;
by the processor, [ determining information about the display that is connected to the first display interface based on the electrical signal, such that a model of the display is detected.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 8-12 are is rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 20110304522) in view of Sharma (US 20150213776).
As per claim 1, Zeng discloses a mainboard (Fig. 2; [0043]), comprising:
at least two display interfaces (#250-1 to 250-2), arranged to connect to different models of displays (#100-1 to 100-2; [0019]-[0025]; [0047]), 
a detecting circuit, coupled to the at least two display interfaces (#250-1 to 250-2), arranged to detect an electrical signal of the display (#100-1; [0023]; [0054]-[0056]; [0060]-[0062]; where a detecting circuit is inherently present);
a processor (#220), coupled to the detecting circuit, arranged to determine the first display interface (#250-1) and determine information about the display (#100-1) that is connected to the first display interface (#250-1) based on the electrical signal detected by the detecting circuit, such that that a model of the display is detected ([0019]-[0025]; [0047]-[0048]; [0054]-[0056]; [0060]-[0062]).
However, Zeng does not explicitly teach when a first display interface of the at least two display interfaces connects to a display, the other display interfaces of the at least two display interfaces does not connect to any display.
Sharma teaches when a first display interface (Fig. 1#130) of the at least two display interfaces connects to a display, the other display interfaces of the at least two display interfaces does not connect to any display (Figs. 2-3; [0022]-[0030]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display interfaces of Zeng operate according to Sharma so that upon hot-plugging or the hot-unplugged display, (the) display configuration continues displaying as if the hot-unplug and hot-plug had never occurred (Sharma: [0030]).
As per claim 2, Zeng in view of Sharma discloses the mainboard as claimed in claim 1, wherein the mainboard further comprises a PMIC (Power Manage Integrated Circuit) that is coupled to the processor (Zeng: #220), and the information about the display comprises a power parameter of the display (Zeng: [0021]; [0023]); and
wherein the processor (Zeng: #220) uses the power parameter of the display to initialize the PMIC (Zeng: [0021]; [0023]; [0047]-[0050]; where the PMIC is inherently present).
As per claim 4, Zeng in view of Sharma discloses the mainboard as claimed in claim 2, wherein the mainboard further comprises a TCON (Timing Controller) that is coupled to the processor (Zeng: #220), and the information about the display comprises a timing-control parameter (Zeng: [0019]; [0023]; [0025]; [0047]-[0050]; where a TCOM is inherently present); and
wherein the processor (Zeng: #220) uses the timing-control parameter of the display to initialize the TCON (Zeng: [0025]-[0027]; [0047]-[0050]).
As per claim 8, Zeng in view of Sharma discloses the mainboard as claimed in claim 1, wherein the electrical signal is a voltage signal, and the processor (Zeng: #220) stores a table of correspondence between the voltage signal and the information about the display (Zeng: [0022]-[0023]; [0047]-[0050]).
As per claim 9, Zeng in view of Sharma discloses a display device, comprising the displays and the mainboard of claim 1, wherein the displays (Zeng: #100-1 to 100-2) are connected to a corresponding display interface (Zeng: #250-1 to 250-2) on the mainboard (Zeng: [0047]).
As per claim 10, Zeng discloses a displaying method, applied in a mainboard (Fig. 2) comprising a detecting circuit, at least two interfaces (#250-1 to 250-2), and a processor (#220; [0043]; [0047]; [0054]-[0056]; where a detecting circuit is inherently present), wherein the detecting circuit is electrically connected to the at least two interfaces (#250-1 to 250-2), and the processor (#220) is coupled to the detecting circuit ([0054]-[0056]; [0060]-[0062]), the method comprising:
by the processor (#220), obtaining an electrical signal detected by the detecting circuit ([0023]; [0047]-[0048]; [0054]-[0056]),
by the processor (#220), determining the first display interface and determining information about the display based on the electrical signal, such that a model of the display is detected ([0019]-[0025]; [0047]-[0048]; [0054]-[0056]; [0060]-[0062]).
However, Zeng does not explicitly teach when a first display interface of the at least two display interfaces connects to a display, the other display interfaces of the at least two display interfaces does not connect to any display.
Sharma teaches when a first display interface (Fig. 1#130) of the at least two display interfaces connects to a display, the other display interfaces of the at least two display interfaces does not connect to any display (Figs. 2-3; [0022]-[0030]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display interfaces of Zeng operate according to Sharma so that upon hot-plugging or the hot-unplugged display, (the) display configuration continues displaying as if the hot-unplug and hot-plug had never occurred (Sharma: [0030]).
As per claim 11, Zeng in view of Sharma discloses the displaying method as claimed in claim 10, wherein the mainboard comprises a PMIC (Power Manage Integrated Circuit) and a TCON (Timing Controller), and the information about the display comprises a power parameter and a timing-control parameter of the display (Zeng: [0019]; [0023]; [0025]; where a PMIC and TCOM are inherently present), the method further comprising:
by the processor (Zeng: #220), using the power parameter of the display to initialize the PMIC, thereby causing the PMIC to output a correct voltage to the display (Zeng: [0021]; [0023]; [0047]-[0050]);
by the processor (Zeng: #220), using the timing-control parameter of the display to initialize the TCON, thereby causing the TCON to output a correct signal to the display (Zeng: [0025]-[0027]; [0047]-[0050]).
As per claim 12, Zeng in view of Sharma discloses a non-transitory computer readable storage medium, on which a computer program is stored, wherein steps of the method of claim 10 are performed when the program is executed by the processor (Zeng: #220; [0054]-[0056]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Sharma in view of Ogata (US 20060227082).
As per claim 3, Zeng in view of Sharma discloses the mainboard as claimed in claim 2.
However, the prior art of Zeng and Sharma do not teach the mainboard further comprises a Level Shift IC (Level Shift integrated Circuit) that is coupled to the processor, and the information about the display comprises a level-shift parameter; and
wherein the processor uses the level-shift parameter of the display to initialize the level shift IC.
Ogata teaches a Level Shift IC (Level Shift integrated Circuit) (Fig. 1, #314) that is coupled to the processor, and the information about the display comprises a level-shift parameter ([0031]; [0036]); and
wherein the processor uses the level-shift parameter of the display to initialize the level shift IC (#314; [0031]; [0036]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the Level Shift IC disclosed by Ogata to the mainboard of Zeng in view of Sharma so as to provide for shifting the level of an output signal. 



Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a mainboard comprising at least two display interfaces, arranged to connect to different displays does not teach or fairly suggest the mainboard further comprises at least two paralleling detecting resistors, one end of each of the detecting resistors is connected to the at least two display interfaces, and another end of each of the detecting resistors is connected to the processor.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because of the new grounds of rejection as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622